UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 7)* Lear Corporation (Name of Issuer) Common Stock, par value $0.01 per Share (Title of Class of Securities) (CUSIP Number) Neil S. Bhatia, Esq. Marcato Capital Management LP One Montgomery Street, Suite 3250 San Francisco, CA 94104 Telephone Number 415-796-6350 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) Copies To: Jeffrey D. Marell Raphael M. Russo Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019 Telephone: (212) 373-3000 January23, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. CUSIP No. 521865204 SCHEDULE 13D Page2 of 9 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Marcato Capital Management LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.9% 14 TYPE OF REPORTING PERSON IA CUSIP No. 521865204 SCHEDULE 13D Page3 of 9 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Richard T. McGuire III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.9% 14 TYPE OF REPORTING PERSON IN CUSIP No. 521865204 SCHEDULE 13D Page4 of 9 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Marcato, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 521865204 SCHEDULE 13D Page5 of 9 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Marcato II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14 TYPE OF REPORTING PERSON PN CUSIP No. 521865204 SCHEDULE 13D Page6 of 9 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Marcato International Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.1% 14 TYPE OF REPORTING PERSON OO CUSIP No. 521865204 SCHEDULE 13D Page7 of 9 This statement constitutes Amendment No.7 to the Schedule 13D relating to the Common Stock, par value $0.01 (the “Shares”), issued by Lear Corporation (the “Issuer”), and hereby amends the Schedule 13D filed with the Securities and Exchange Commission on February 8, 2013 and amended by Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5 and Amendment No. 6 thereto (as amended, the “Initial Schedule 13D”), on behalf of the Reporting Persons (as defined in the Initial Schedule 13D), to furnish the additional information set forth herein. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial Schedule 13D. Item1. Security and Issuer No Material Change. Item2. Identity and Background Item 2 is hereby amended to reflect a change in Marcato from a Delaware limited liability company to a Delaware limited partnership. Item3. Source and Amount of Funds or Other Consideration Item 3 is restated in its entirety as follows: “The net investment costs (including commissions, if any) of the Shares directly owned by the private investment funds advised by Marcato is approximately $180,299,671, including the net cost of Shares and call options and thenet amount received in respect of put options. The amounts paid were funded by working capital.” Item4. Purpose of Transaction No Material Change. CUSIP No. 521865204 SCHEDULE 13D Page8 of 9 Item5. Interest in Securities of the Issuer Item 5 of the Initial Schedule 13D is hereby amended and restated as follows: “(a) – (e) As of the date hereof, (i) Marcato and Mr. McGuire may be deemed to be the beneficial owners of6,403,026 Shares (the “Marcato Shares”) constituting 7.9% of the Shares, (ii) Marcato, L.P. may be deemed to be the beneficial owner of 1,409,430 Shares, constituting 1.7% of the Shares, (iii) Marcato II, L.P. may be deemed to be the beneficial owner of98,736 Shares, constituting 0.1% of the Shares and (iv) Marcato International Master Fund, Ltd. may be deemed to be the beneficial owner of 4,894,860 Shares, constituting 6.1% of the Shares, each based on 80,696,111 Shares outstanding as ofOctober 21, 2013, as set forth in the Issuer's Quarterly Report on Form 10-Q filed onOctober 25, 2013. The amounts indicated as beneficially owned include options to acquire an aggregate of 5,000,000 Shares exercisable within sixty days. Marcato, L.P. may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) 1,409,430 Shares. Marcato II, L.P. may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of)98,736 Shares. Marcato International Master Fund, Ltd. may be deemed to have the shared power to vote or direct vote of (and the shared power to dispose or direct the disposition of) 4,894,860 Shares. Marcato, as the investment manager of Marcato, L.P., Marcato II, L.P. and Marcato International Master Fund, Ltd., may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Marcato Shares. By virtue of Mr. McGuire's position as managing partner of Marcato, Mr. McGuire may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Marcato Shares and, therefore, Mr. McGuire may be deemed to be the beneficial owner of the Marcato Shares. Except as set forth on Schedule A attached hereto, the Marcato Reporting Persons have not effected any transaction in the Shares during the past sixty days (or since the Marcato Reporting Persons’ most recent report, if shorter).” Item6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 is amended by adding the following: “The Marcato Reporting Persons have purchased and sold American-style and European-style call and put options.The Marcato Reporting Persons: (i) own American-style and European-style call options to purchase an aggregate of 7,600,000 Shares at prices ranging from $40 to $90 per share and expiration dates ranging from June 20, 2014 to August 22, 2014 and (ii) have sold American-style and European-style put options with respect to an aggregate of 7,600,000 Shares with exercise prices ranging from $40 to $65 and expiration dates ranging from June 20, 2014 to August 22, 2014. Shares subject to call options exerciseable within sixty days are included in the Shares reported as beneficially owned.None of the call options give the Marcato Reporting Persons direct or indirect voting, investment or dispositive control over any securities of the Issuer or requires the counterparties thereto to acquire, hold, vote or dispose of any securities of the Issuer prior to exercise.None of the put options give the counterparty direct or indirect voting, investment or dispositive control over any securities of the Issuer or requires the counterparties thereto to acquire, hold, vote or dispose of any securities of the Issuer prior to exercise.” Item7. Material to be Filed as Exhibits No Material Change. CUSIP No. 521865204 SCHEDULE 13D Page9 of 9 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 28, 2014 Marcato Capital Management LP* By: Marcato Holdings LLC By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person /s/Richard T. McGuire III* Richard T. McGuire III Marcato, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato II, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato International Master Fund, Ltd. By: /s/ Richard T. McGuire III Richard T. McGuire III, Director * This reporting person disclaims beneficial ownership of these reported securities except to the extent of its pecuniary interest therein, and this report shall not be deemed an admission that any such person is the beneficial owner of these securities for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, as amended, or for any other purpose. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). Schedule A Marcato Capital Management Response to Item 5(c) Shares/ Fund Trade Date Options Bought (Sold) Unit Cost Security Marcato II LP 12/02/2013 Common Stock Marcato II LP 01/02/2014 Common Stock Marcato II LP 01/23/2014 ) Common Stock Marcato II LP 01/23/2014 ) Common Stock Marcato II LP 01/23/2014 American Style OTC Call Option Marcato LP 12/02/2013 ) Common Stock Marcato LP 01/02/2014 Common Stock Marcato LP 01/23/2014 ) Common Stock Marcato LP 01/23/2014 ) Common Stock Marcato LP 01/23/2014 American Style OTC Call Option Marcato International Master Fund, Ltd 12/02/2013 Common Stock MarcatoInternational Master Fund, Ltd 01/02/2014 ) Common Stock MarcatoInternational Master Fund, Ltd 01/23/2014 ) Common Stock Marcato International Master Fund, Ltd 01/23/2014 ) Common Stock Marcato International Master Fund, Ltd 01/23/2014 American Style OTC Call Option EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree to jointly prepare and file with regulatory authorities this Schedule 13D and any future amendments thereto reporting each of the undersigned’s ownership of securities of Lear Corporation, and hereby affirm that such Schedule 13D is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date:January 28, 2014 Marcato Capital Management LP By: Marcato Holdings LLC By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person /s/Richard T. McGuire III Richard T. McGuire III Marcato, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato II, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato International Master Fund, Ltd. By: /s/ Richard T. McGuire III Richard T. McGuire III, Director
